ALLREAD, J.
The Central Acceptance Corporation brought a suit in replevin in the Franklin Common Pleas against Bernard W. Payne and others to recover a certain automobile upon which the company claimed to hold a chattel mortgage. The answer was in the form of a general denial.
Upon trial in the court below, Payne et. recovered judgment. Error is prosecuted here by the Corporation, upon the following facts: The original owner from whom both parties claim title sold the car to Payne et. issuing a bill of sale which was duly filed. Sometime prior to the aforementioned sale, a chattel mortgage was purported to have been given by one O. D. Steel in favor of the original owner, who transferred same to the Corporation. No bill of sale was given by the original owner to Steele.
The Court of Appeals held:
1. The title so far as the record in the clerk’s office is concerned, remained in the original owner up to the time the same was transferred to Payne. The lower court finding that the chattel mortgage given was unauthorized by Steele.
2. But even if we accept the contention for the Corporation, that the chattel mortgage was good by waw of estoppel, the question still remains, was Payne et. bound to take notice of the unrecorded sale.
3. Under the real estate mortgage act it has been repeatedly held that a purchaser from one holding the title of record is not bound to take notice of conveyances not -in the chain of title.
4. “A purchaser of real property from one who appears of record to have the title is not required to examine for mortgages made to the latter after he became the owner; nor, is the record of such a mortgage constructive notice to the purchaser of a prior unrecorded deed made by his grantor to the mortgagee.” Sternberger v. Ragland, 57 OS. 148.
5. The automobile legislation act is still more stringent than the real estate act and Payne, et al. are not bound to take notice of such chattel mortgage.
Judgment affirmed.
(Ferneding & Kunkle, JJ., concur.)